998 So. 2d 645 (2008)
The SCHOOL BOARD OF BROWARD COUNTY, Florida, Appellant,
v.
STATE BOARD OF EDUCATION, State of Florida, Appellee.
No. 1D07-6584.
District Court of Appeal of Florida, First District.
December 2, 2008.
Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee, Edward J. Marko, General Counsel, and Robert Paul Vignola, Deputy General Counsel, Office of the School Board Attorney, Fort Lauderdale, for Appellant.
Deborah K. Kearney, General Counsel, Florida Department of Education, Tallahassee; Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The School Board of Broward County challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 1D07-6041, 998 So. 2d 641, 2008 WL 5055659 (Fla. 1st DCA Dec. 2, 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.